                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA.
                                       WESTERN DIVISION
                                 CIVIL ACTION NO. 5:17-CV-150-D

IN THE MA TIER OF THE ARBITRATION               )
BETWEEN HOLTON B. SHEPHERD, et al.              )
                                                )
               Plaintiffs,                      )
                                                )                 ORDER REGARDING ·
~                                               )       DEFENDANT'S MOTION FOR
                                                )       CLARIFICATION '
LPL FINANCIAL LLC,                              )
                                                )
               Defendant.                     . )


       Before the Court is Defendant LPL Financial LLC's Motion for Clarification [DE-77] (the

"Motion"). The Court hereby orders that:

       The hearing set for March 20, 2019,   --@will not] include oral argument on Plaintiffs'_·
Petition to Vacate [DE 1-2] and Defendant's Cross-Petition to Confirm [DE 16].

       SO ORDERED this the __t_9_ day of_~N---"-"CU\~~c~h~-----·' 2019.




                                                JAs C. DEVER III
                                                C3hteRJnited States District Judge
